Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 4, 2019

                                       No. 04-18-00603-CR

                                   Brian Dwayne WILLIAMS,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

              From the 2nd 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 18-1568-CR-C
                         Honorable Jessica Crawford, Judge Presiding


                                          ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed appellant of his right to file his own brief and provided appellant with a
form motion for requesting the appellate record. See Kelly v. State, 436 S.W.3d 313, 319-20
(Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997, no
pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to request the appellate record, he must file the motion requesting the
record on or before March 20, 2019. If appellant desires to file a pro se brief, he must do so on
or before April 26, 2019. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se brief,
the State may file a responsive brief no later than thirty days after the date the appellant’s pro se
brief is filed in this court. It is further ORDERED that the motion to withdraw, filed by
appellant’s counsel, is HELD IN ABEYANCE pending further order of the court.


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2019.
___________________________________
KEITH E. HOTTLE,
Clerk of Court